Title: From George Washington to Thomas Newton, Jr., 14 December 1773
From: Washington, George
To: Newton, Thomas Jr.



Sir,
Mt Vernon Decr 14th 1773.

Inclosed you have Invoice of 26 Barrl of Biscuit stuff; which, with 35 Sent off before I came home, will be more than sufficient I conceive to mix with the midlings for Bread; if so, please to

dispose of the overplus for, and on my acct, as also of the Bread when Baked, and send me an Acct of the proceeds, with the Cash, if any proper oppertunity offers to Alexandria to the care of Messrs Robt Adam & Company—Please to let me know what you think my best Superfine Flour would sell at in Norfolk (freight to be paid by the purchaser)—I have none, at least a very trifling quantity by me at present, having sold all I have hitherto made at two pence pr lb.
With the Flour, you will receive a Barrel of White thorn Berrys for his Excellency the Govr which please to forward with the Inclosed Letter by the first opperty—charge the freight down, to me—If you have heard any thing of the Brig Anne & Elizabeth Captn Pollocks please to inform me thereof by the Post and you will much oblige Sir Yr Most Obedt Servt

G: Washington

